Citation Nr: 0101104	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  98-16 032A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for nasal sinus disease, 
including claimed as secondary to exposure to Agent Orange 
and as due to the use of tobacco.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969, including combat service in the Republic of 
Vietnam, and his decorations include the Air Medal and Combat 
Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May and September 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York.  In the former rating 
action, the RO denied the veteran's claim of service 
connection for nasal sinus disease on a direct basis, 
including as secondary to his claimed in-service exposure to 
Agent Orange.  In the latter rating action, the RO denied, as 
not well grounded, the veteran's claim that his nasal sinus 
disease was related to the use of tobacco.  The veteran 
perfected timely appeals of these determinations to the 
Board.

When this matter was previously before the Board in March 
2000, it was remanded in light of the veteran's request to 
testify at a hearing conducted before a Member of the Board 
at the local VA office; that hearing was held in October 2000 
before the undersigned.  During the hearing, the veteran 
submitted, accompanied by a waiver of RO consideration, 
evidence that will be considered by the Board in connection 
with the instant appeal


REMAND

In March 1998, the veteran filed a claim for service 
connection for atypical squamous metaplasia (nasal sinus 
disease).  Although he initially sought service connection on 
the basis that the disability was secondary to claimed in-
service exposure to Agent Orange, in June 1998 he expanded 
the service connection claim to include causation by in-
service use of tobacco.

With respect to the former basis, the veteran contends that 
he was exposed to Agent Orange while stationed in the Mekong 
Delta region of Vietnam during his period of service.  In 
addition, the Board observes that, in a January 1998 
operative report, Dr. Francis A. Staro diagnosed the veteran 
as having atypical squamous metaplasia and stated that the 
disability might be related to the veteran's in-service 
exposure to Agent Orange.  In addition, in a January 2000 
medical statement, Dr. Staro wrote to another of the 
veteran's private physicians, Dr. Mark Shapiro, and reported 
that the veteran's nasal sinus disease was related to his 
exposure to Agent Orange during service.

Prior to its rescission effective April 5, 1999, and prior to 
the decision of the United States Court of Appeals for 
Veterans Claims (Court) in McCartt v. West, 12 Vet. App. 164 
(1999), VA Adjudication Procedure Manual M21-1, Part VI, par. 
7.20b, provided that service in Vietnam gave rise to a 
rebuttable presumption of exposure to herbicides.  Where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991)..  Since the claim in this case was filed prior to the 
rescission, and is still pending, the veteran is entitled to 
the benefit of the presumption of exposure.  

With respect to the tobacco aspect of his claim, the veteran 
maintains that service connection is warranted because he was 
given cigarettes in his rations, that he began smoking while 
serving in Vietnam, and that his use of tobacco aggravated 
his nasal sinus disease.  With respect to this theory of 
entitlement, the Board notes that although recently enacted 
legislation prohibits service connection for a disability 
first manifesting after service on the basis that it resulted 
from disease attributable to the use of tobacco products by a 
veteran during his or her service, see 38 U.S.C.A. § 1103 
(West Supp. 2000), this statute applies only to claims filed 
after June 9, 1998.  Here, although the tobacco aspect of the 
veteran's veteran claim was first mentioned in a document 
received at the RO on June 18, 1998, his claim of service 
connection for this disability, regardless of the theory 
asserted, was received in March 1998, and has been pending 
since that time.  As such, in readjudicating this aspect of 
the veteran's claim, the RO must consider the law as it 
existed prior to June 9, 1998.  See Perry v. West, 12 Vet. 
App. 365, 368-69 (1999).  In this regard, the Board notes 
that, where, as here, the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Further, on November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In light of the recently enacted law, the veteran's 
statements and the medical evidence of record, the Board 
concludes that this claim must be remanded for further 
development, to include affording him an appropriate VA 
examination, in which the examiner offers an opinion, 
subsequent to his or her review of the record, as to whether 
it is at least as likely as not that the veteran has a nasal 
sinus disease that is related to his military service.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000).  
Prior to scheduling such an examination, however, all 
outstanding treatment records must be associated with the 
claims folder.  This must specifically include the records of 
the veteran's treatment by Drs. Staro and Shapiro.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994).  In addition, 
the RO must contact the United States Armed Services Center 
for the Research of Unit Records (USASCRUR) to determine 
whether it is at least as likely as not that the veteran was 
exposed to Agent Orange during service.

In addition, the Board observes that, in adjudicating this 
claim, the RO has not, to date, considered the application of 
38 U.S.C.A. § 1154(b) (West 1991) or 38 C.F.R. § 3.304(d) 
(2000).  In light of the veteran's combat service, in 
reconsidering this issue, the RO must specifically consider 
that law and regulation.  See Dambach v. Gober, 223 F.3d 
1376, 1380 (Fed. Cir. 2000).

In light of the foregoing, the Board is REMANDING this case 
for the following:

1.  The RO should obtain and associate 
with the claims folder all outstanding 
post-service records of the veteran's 
treatment for nasal problems from any 
facility or source identified by the 
veteran.  This should specifically 
include any outstanding records of the 
veteran's pertinent treatment by Drs. 
Francis L. Staro and Mark Shapiro.  The 
aid of the veteran in securing these 
records, to include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded an appropriate VA examination to 
determine the etiology and diagnosis of 
any nasal disability found to be present.  
It is imperative that the physician who 
is designated to examine the veteran 
reviews the evidence in the claims 
folder, including a complete copy of this 
REMAND, and acknowledges such review in 
the examination report.  All necessary 
tests should be conducted.  The physician 
is requested to offer an opinion as to 
whether it is at least as likely as not 
that any nasal disability found to be 
present is etiologically related to the 
veteran's period of military service, to 
include his claimed exposure to Agent 
Orange while serving in Vietnam.  The 
examiner should thereafter offer an 
opinion as to whether it is at least as 
likely as not that the veteran's nasal 
disability is related to smoking during 
his period of active duty.  The examiner 
should also provide an opinion regarding 
whether it is at least as likely as not 
that the veteran suffers from nicotine 
dependence that is related to his period 
of service.  In addition, if the examiner 
concludes that the veteran suffers from 
nicotine dependence that is related to 
his period of service, that examiner 
should offer an opinion regarding whether 
it is at least as likely as not that the 
veteran's nasal disability is secondary 
to that condition.  The physician must 
set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  The veteran's claim must be 
readjudicated on a de novo basis, and if 
the benefits sought on appeal remain 
denied, he and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


